Citation Nr: 1424543	
Decision Date: 05/23/14    Archive Date: 06/06/14

DOCKET NO.  07-35 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an eye disability, to include glaucoma.


REPRESENTATION

The Veteran represented by:    The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970, to include service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, denying entitlement to service for PTSD and glaucoma.

In October 2011, the Board denied service connection for hypertension and remanded the Veteran's claims for service connection for PTSD and service connection for glaucoma, in addition to entitlement to VA compensation under 38 U.S.C.A. § 1151 for a right eye disorder resulting from glaucoma surgery.  

In a rating decision in September 2012, the RO granted service connection for PTSD effective the date and awarded a 30 percent rating, while this is considered a full grant of the benefit sought on the appeal for the claim of service connection for PTSD, Holland v. Gober, 10 Vet. App. 433, 436 (1997), as discussed in the REMAND below, the Veteran has expressed disagreement with the 30 percent rating.  

In November 2013, the Board denied the claim for entitlement to VA compensation under 38 U.S.C.A. § 1151 for a right eye disorder resulting from glaucoma surgery, but remanded the claims for PTSD and glaucoma.

As it appears that the Veteran has different diagnoses of the eyes, particularly the right eye, the Board has stated the issues as set forth on the first page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  

In a rating decision in April 2014, the RO denied claims for service connection for congestive heart failure and service connection for diabetes mellitus.  As the Veteran has not initiated an appeal of the claim, the claim has not been developed for appellate review by the Board.  The Veteran does have the remainder of the one-year period from April 29, 2014 to file a notice of disagreement to initiate an appeal of the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran initiated an appeal for service connection for PTSD, which, after the Board's first remand in October 2011, was granted in a rating decision in September 2012 with a 30 percent rating.  In February 2013, VA received a document from the Veteran expressing disagreement as to the rating, contending that his PTSD disability warrants a higher rating.  Consequently, the Board remanded the Veteran's appeal as the RO had not issued a statement of the case addressing the claim.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  To date, the RO has not issued a statement of the case.  Therefore, another remand is required on the issue to ensure compliance with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As to the claim for service connection for glaucoma, the Veteran served in Vietnam and was exposed to Agent Orange.  He contends that he developed glaucoma due to Agent Orange exposure.  The Board remanded the issue of service connection for glaucoma for a VA examination as there is an indication the Veteran has a current disability claimed as related to service but insufficient competent medical evidence to make a decision on the claim.  The remand directed that the examiner, after review of all of the evidence, including the Veteran's lay evidence, and determine what are the Veteran's current eye conditions, including glaucoma, and whether any of them had their onset in service or are related to service, including as due to Agent Orange exposure.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

While the Veteran was provided a VA examination in February 2014, the Board finds the report inadequate.  First, the examiner included factual inconsistencies that make the report inadequate.  At one point, the only two diagnoses are glaucoma and corneal scarring of the right eye.  At another point, however, the examiner also lists, in addition to the scarred corneal of the right eye and the glaucoma as diagnoses, proptosis, NLP (no light perception).  The examiner does not discuss the clinical significance of findings and their relationship to service.  Stated another way, the examiner did not offer any opinion on the relationship of any diagnosis to service except to state glaucoma less likely than not related to Agent Orange.  Yet the examiner explicitly stated the Veteran has more problems than glaucoma but the problems have not been addressed.  

While glaucoma is not a disability presumed to have been incurred in service due to herbicide exposure, see 38 C.F.R. §§ 3.307, 3.309, the Veteran is not precluded from establishing service connection by proof of direct causation even if a presumptive disability due to Agent Orange exposure is not present.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This means that if the evidence establishes the glaucoma is the result of the Veteran's service, even if it is not due to Agent Orange exposure, the Veteran would be entitled to service connection.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 31  (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  An opinion is needed addressing service connection for glaucoma other than as a result of Agent Orange exposure.  

In this regard, it appears that the VA examiner did not account for or explain the clinical significance of the Veteran's history, where he stated he developed vision problems shortly after his tour of duty in Vietnam.  Lay evidence concerning the onset of symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board thus finds the examination is inadequate and a new VA examination must be provided to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In addition, as to the other diagnoses of record, corneal scarring of the right eye, proptosis, and a lack of light perception in the right eye, multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Accordingly, on remand, the VA examiner should address the other diagnoses and their relationship to service.  

Accordingly, the case is REMANDED for the following action:

1.   Provide the Veteran a VA eye examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has any current eye disability, and, if so, whether it is at least as likely as not (50 percent probability) that any eye disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The examiner is asked to specifically discuss whether the Veteran has glaucoma that is the result of service other than as a result of Agent Orange exposure.

For all other diagnoses for either eye, including no light perception of the right eye, corneal scarring of the right eye, and proptosis, the examiner is asked to specifically discuss whether that diagnosis is the result of service including as a result of Agent Orange exposure. 

If the examiner cannot reach an opinion, the examiner should explain if the reason that the opinion cannot be provided is because the limits of medical knowledge has been exhausted or, instead, because further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data is required. 

If the examiner has determined that specific evidence is missing that is needed to enable the examiner reach an opinion, the examiner should list each fact or evidence and explain why it is needed to form a valid opinion.

If additional evidence is identified by the examiner, the RO should attempt to obtain that evidence and readjudicate the claim, including obtaining another medical opinion if necessary.

A complete rationale must be provided for any opinion offered.

2.  Furnish the Veteran and his representative a statement of the case on the claim for a rating higher than 30 percent for PTSD as determined in the September 2012 ratings decision.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal. 

3.  After the development requested is completed, readjudicate the claim for service connection for glaucoma.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



